DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senatori et al. (hereinafter Senatori) (US20160154428).
Regarding claim 1, Senatori discloses an accessory device (100) suitable for use with an electronic device (105), the accessory device comprising:
a first section (115) configured to support the electronic device and provide a first support angle (Paragraph 0018 –  The support member 115 may extend from the display member 105 at a plurality of angles) and a second support angle (Paragraph 0018 –  The support member 115 may extend from the display member 105 at a plurality of angles) different from the first support angle; and
a second section (110) rotationally coupled with the first section, the second section comprising a magnetic assembly (125) configured to magnetically couple with a magnet (120) of the electronic device at the first support angle and the second support angle.
	*Examiner’s Note: The limitation “a second support angle different from the first support angle,” can be included in “a plurality of angles.”

Regarding claim 2, Senatori discloses the accessory device of claim 1, wherein the magnetic assembly defines a single row of magnets. (Figure 1)


    PNG
    media_image1.png
    474
    589
    media_image1.png
    Greyscale


Regarding claim 3, Senatori discloses the accessory device of claim 1, wherein the magnetic assembly defines a pivot, and when the magnetic assembly is magnetically coupled to the magnet of the electronic device, the pivot allows the electronic device to rotate, at the pivot, while the first section transitions from the first support angle to the second support angle, or vice versa.

Regarding claim 7, Senatori discloses the accessory device of claim 1, further comprising an input mechanism for communicating with the electronic device, the input mechanism comprising a keyboard (155) or a trackpad (150).

Regarding claim 8, Senatori discloses an accessory device (100) suitable for use with an electronic device (105), the accessory device comprising:
a first section (115) configured to support the electronic device and provide a first support angle (Paragraph 0018) and a second support angle (Paragraph 0018) different from the first support angle; and
a second section (110) rotationally coupled with the first section, the second section comprising 
a magnetic assembly (125) configured to magnetically couple with a magnet (120) of the electronic device and define a pivot, wherein the second section allows the electronic device to rotate, based on the pivot, from the first support angle to the second support angle (Paragraph 0021 – in its entirety).

Regarding claim 14, Senatori discloses he accessory device of claim 8, wherein the magnetic assembly defines a single row of magnets. (Figure 1) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senatori et al. (hereinafter Senatori) (US20160154428) in view of Cooper et al. (hereinafter Cooper) (US8807333).
Regarding claim 9, Senatori discloses the accessory device of claim 8, wherein the first section further comprises:
electrical contacts configured to electrically couple to device contacts of the electronic device (Paragraph 0020 – electro magnet);
magnets configured to magnetically couple with device magnets of the electronic device (please refer to the rejection of independent claim 8).
Senatori does not expressly disclose an opening for a camera assembly of the electronic device.
Cooper discloses an opening (13) for a camera assembly of the electronic device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the camera opening of Cooper into the accessory device of Senatori.
One having ordinary skill in the art would have been motivated to allow a tablet's camera to remain uncovered and therefore functional.

Allowable Subject Matter
Claims 4-6 and 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a third segment rotationally coupled to the second segment by a second hinge, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a third segment rotationally coupled to the second segment by a second hinge, as claimed in combination with the remaining limitations of independent claim 8. 

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a third segment [is] rotationally coupled to the second segment by a second hinge, the third segment defining a third size different from the first size and the second size, as claimed in combination with the remaining limitations of independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10725722.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 July 2022